STATE OF HAWAI`I, Plaintiff-Appellee,
v.
DANIEL WAYNE VAUGHAN, Defendant-Appellant.
No. 28966.
Intermediate Court of Appeals of Hawaii.
September 10, 2008.
On the briefs: Christian G. Enright, Deputy Public Defender, for Defendant-Appellant.
Leon Pasker, Deputy Prosecuting Attorney, County of Hawai`i, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
WATANABE, Presiding Judge, Foley and Nakamura, JJ.
Defendant-Appellant Daniel Wayne Vaughan (Vaughan) appeals the Judgment filed on January 8, 2008 in the District Court of the Third Circuit, North and South Kona Division (district court).[1]
The district court convicted Vaughan of Inattention to Driving, in violation of Hawaii Revised Statutes (HRS) § 291-12 (2007 Repl.).
On appeal, Vaughan contends the State of Hawaii (State) failed to prove beyond a reasonable doubt all of the elements to convict him of Inattention to Driving, specifically that Vaughan operated his motorcycle without due care or with a negligent state of mind.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Vaughan's point of error as follows:
In State v. Mitchell, 94 Hawai`i 388, 15 P.3d 314 (App. 2000), this court stated that the State must prove a defendant acted at least negligently to convict the defendant of Inattention to Driving. 94 Haw. at 401-02, 15 P.3d at 327-28.
In the instant case, the district court stated: "The [S]tate is required to prove beyond a reasonable doubt that the defendant operated his vehicle without due care or in a manner as to cause a collision with or injury or damage to any vehicle or other property. And the [S]tate need only prove simple negligence."
However, while the instant case was pending on appeal, the Hawai`i Supreme Court in State v. Bayly, 118 Hawai`i 1, 185 P.3d 186 (2008), held that the state of mind required to convict a defendant of Inattention to Driving is intentionally, knowingly, or recklessly. 118 Haw. at 9-10, 185 P.3d at 194-95 (specifically overruling State v. Reyes, 57 Haw. 533, 560 P.2d 114 (1977)).
A negligent state of mind is not sufficient to convict a defendant of Inattention to Driving.
Therefore,
The Judgment filed on January 8, 2008 in the District Court of the Third Circuit, North and South Kona Division, is vacated, and this case is remanded for a new trial.
NOTES
[1]  The Honorable Joseph P. Florendo presided.